Title: From Thomas Jefferson to Peter Carr, 13 June 1790
From: Jefferson, Thomas
To: Carr, Peter



Dear Sir
New York June 13. 1790.

I have been prevented acknoleging sooner the receipt of yours of April 30. by an attack of the periodical head ach which came on me the 1st. of May, and has not yet quitted me. The first week was violent, the rest has been moderate and for these 10. days past I have been able to do business. This will be delivered you by Mr. Garland Jefferson, a relation of ours, of whom I receive a great character. He is going to study law in the neighborhood of Monticello, and will have occasion for books as fast as you can  be done with them. Take care he does not catch you. I am not sorry to have somebody who will give chace to you, tho’ I have great confidence in your resolutions and reflections. I have desired him to call on you to arrange the method of conveying books to him. You will have seen that Coke’s 3d. and 4th. inst. are in the same volume. When you shall have got through the small tracts of the law, I will recommend something to you in the Political line. In the mean time I shall see you in my autumnal visit to Virginia. The house of representatives here have voted to remove to Baltimore. It is very doubtful whether the senate will concur. Doctor Walker has received, on my order, the balance due him on my private account, in which I had taken credit for the balance overpaid by the estate. This admits the overpaiment, and therefore I suppose finishes that business. My affectionate love to my sister and the girls and believe me to be your sincere friend & humble servt,

Th: Jefferson


P.S. Ask my sister to write me word whether you go on cleverly and closely with your studies.

